DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/155199 filed on October 9, 2018 in which Claims 1-26 are presented for examination.

Status of Claims
Claims 2, 3, 17 and 18 have been cancelled.  Claims 1, 13, 14 and 16 have been amended.  Claims 1, 4-16 and 19-26 are pending, of which claims 1, 4-16 and 19-26 are rejected under 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 6, 2021 was filed after the mailing date of the Application on October 9, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the unique identifier" in Lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the function" in Line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the unique identifier" in Lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the node" in Lines 15.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7-9, 12, 16, 19, 21-23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djabarov (US Patent 7,970,946) in view of Fink (US Patent Application 2018/0165072) and further in view of Candelaria (US Patent Application 2014/0317479).

(View Djabarov Col. 1, Lines 34-42; Col. 3, Lines 32-36; unique sequence identifier), wherein the execution flow represents a sequence of functions pertaining to an operation of the automated device (View Djabarov Col. 3, Lines 32-36; generate event data); concatenating the received unique identifiers in an order corresponding to an order of the functions in the sequence to generate a combination value (View Djabarov Col. 7, Lines 20-55; combine (concatenate) unique client ID for which hash value is generated); applying a hashing algorithm to the combination value to generate a temporary hash value (View Djabarov Col. 7, Lines 20-55; generate hash value).

Djabarov does not explicitly teach the method comprising: receiving, by a local monitor of an automated device monitoring system from one or more sensors of an automated device, a unique identifier for each function in a subset of an execution flow for which the local monitor is responsible for monitoring, wherein the subset comprises fewer than all of the functions in the execution flow, retrieving, from a data store, a true hash value, wherein the true hash value represents a result of applying the hashing algorithm to a combination of actual unique identifiers associated with each function in the subset; determining whether the temporary hash value matches the true hash value subset; and in response to the temporary hash value not matching the true hash value, generating a fault notification subset.

(View Fink ¶ 60; monitor/unique identifier), wherein the subset comprises fewer than all of the functions in the execution flow (View Fink ¶ 60; subset).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Djabarov with receiving, by a local monitor of an automated device monitoring system from one or more sensors of an automated device, a unique identifier for each function in a subset of an execution flow for which the local monitor is responsible for monitoring, wherein the subset comprises fewer than all of the functions in the execution flow since it is known in the art that a unique identifier can be determined for a subset (View Fink ¶ 33). Such modification would have allowed a unique identifier to be generated for a subset of data.
However, Candelaria teaches retrieving, from a data store, a true hash value, wherein the true hash value represents a result of applying the hashing algorithm to a combination of actual unique identifiers associated with each function in the subset (View Candelaria ¶ 13, 18, 20; stored hash value); determining whether the temporary hash value matches the true hash value subset (View Candelaria ¶ 13, 14, 18; compare hash values); and in response to the temporary hash value not matching the true hash value, generating a fault notification subset (View Candelaria ¶ 13, 14, 18; error detected).
 determining whether the temporary hash value matches the true hash value subset; and in response to the temporary hash value not matching the true hash value, generating a fault notification subset since it is known in the art that hash values can be compared (View Candelaria ¶ 13, 14, 18). Such modification would have allowed a hash values to be compared to determine a fault.

Claim 16 is the system corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 4, most of the limitations of this claim have been noted in the rejection of Claim 1.  Candelaria teaches the data store is located remotely from the local monitor (View Candelaria ¶ 20; storage).

Claim 5, most of the limitations of this claim have been noted in the rejection of Claim 1.  Candelaria further teaches generating a fault notification comprises halting (View Candelaria ¶ 69; error recover operation).
Claim 19 is the system corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.
Claim 26 is the system corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim 7, Djabarov teaches a method of verifying execution sequence integrity of an execution flow (View Djabarov Col. 1, Lines 34-42; Col. 3, Lines 32-36; unique sequence identifier), the method comprising: wherein execution flow represents a sequence of functions pertaining to an operation of the automated device (View Djabarov Col. 3, Lines 32-36; generate event data); applying a hashing algorithm to the first unique identifier to generate a first hash value (View Djabarov Col. 7, Lines 20-55; generate hash value); combining the first hash value and the second unique identifier to generate a combined value (View Djabarov Col. 7, Lines 20-55; combine values), applying the hashing algorithm to the combined value to generate a combined hash value (View Djabarov Col. 7, Lines 20-55; generate hash value),

Djabarov does not explicitly teach receiving, by a local monitor of an automated device monitoring system from a sensor of an automated device, a first unique identifier for a  in response to the true first hash value matching the first hash value: receiving, by the local monitor, a second unique identifier for a second function in the subset, wherein the second function immediately follows the first function in the sequence; retrieving, from a data store, a true first hash value, wherein the true first hash value represents a result of applying the hashing algorithm to an actual unique identifier associated with the first function; retrieving, from the data store, a true combined hash value representing a result of applying the hashing algorithm to a combination of the true first hash value and a true second unique identifier for the second function, and in response to the combined hash value not matching the true combined hash value, generating a fault notification.
However, Fink teaches receiving, by a local monitor of an automated device monitoring system from a sensor of an automated device, a first unique identifier for a first function in a subset of an execution flow for which the local monitor is responsible for monitoring (View Fink ¶ 60; monitor/unique identifier), wherein the subset comprises fewer than all of the functions in the execution flow (View Fink ¶ 60; subset), and in response to the true first hash value matching the first hash value: receiving, by the local monitor, a second unique identifier for a second function in the subset, wherein the second function immediately follows the first function in the sequence (View Fink ¶ 60; unique identifier).

 in response to the true first hash value matching the first hash value: receiving, by the local monitor, a second unique identifier for a second function in the subset, wherein the second function immediately follows the first function in the sequence since it is known in the art that a unique identifier can be determined for a subset (View Fink ¶ 60). Such modification would have allowed unique identifier to be generated for a subset of data.

However, Candelaria teaches retrieving, from a data store, a true first hash value, wherein the true first hash value represents a result of applying the hashing algorithm to an actual unique identifier associated with the first function (View Candelaria ¶ 13, 18, 20; stored hash value); retrieving, from the data store, a true combined hash value representing a result of applying the hashing algorithm to a combination of the true first hash value and a true second unique identifier for the second function (View Candelaria ¶ 13, 18, 20; stored hash value), and in response to the combined hash value not matching the true combined hash value, generating a fault notification (View Candelaria ¶ 13, 14, 18; error detected).
 in response to the combined hash value not matching the true combined hash value, generating a fault notification since it is known in the art that a unique identifier can be determined for a subset (View Candelaria ¶ 13, 14, 18). Such modification would have allowed a hash values to be compared to determine a fault.

Claim 21 is the system corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim 8, most of the limitations of this claim have been noted in the rejection of Claim 7.  Djabarov further teaches combining the first hash value and the second unique identifier to generate a combined value comprises concatenating the first hash value and the second unique identifier (View Djabarov Col. 7, Lines 20-55; concatenate values).



Claim 9, most of the limitations of this claim have been noted in the rejection of Claim 8.  Djabarov further teaches the true combined hash value represents a result of applying the hashing algorithm to a concatenation of the true first hash value and a true second unique identifier for the second function (View Djabarov Col. 7, Lines 20-55; combine values).

Claim 23 is the system corresponding to the method of Claim 9 and is therefore rejected under the same reasons set forth in the rejection of Claim 9.

Claim 12, most of the limitations of this claim have been noted in the rejection of Claim 7.  Candelaria further teaches generating a fault notification comprises halting the operation of the automated device (View Candelaria ¶ 69; error recover operation).


(s) 6, 10, 11, 20, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djabarov (US Patent 7,970,946) in view of Fink (US Patent Application 2018/0165072) in view of Candelaria (US Patent Application 2014/0317479) and further in view of Chen (US Patent Application 2017/0046304).


Claim 6, most of the limitations of this claim have been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach sending the temporary hash value to a global monitor of the automated device monitoring system, wherein the global monitor is configured to monitor all of the functions in the execution flow.

However, Chen teaches sending the temporary hash value to a global monitor of the automated device monitoring system, wherein the global monitor is configured to monitor all of the functions in the execution flow (View Chen ¶ 18; global monitor).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with sending the temporary hash value to a global monitor of the automated device monitoring system, wherein the global monitor is configured to monitor all of the functions in the execution flow since it is known in the art that a global monitor can be used to monitor the execution flow (View Chen ¶ 18). Such modification would have allowed a temporary hash value to be sent to a global monitor.

Claim 20 is the system corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim 10, most of the limitations of this claim have been noted in the rejection of Claim 7.  The combination of teachings above do not explicitly teach sending the first hash value to a global monitor of the automated device monitoring system, wherein the global monitor is configured to monitor all of the functions in the execution flow.

However, Chen teaches sending the first hash value to a global monitor of the automated device monitoring system, wherein the global monitor is configured to monitor all of the functions in the execution flow (View Chen ¶ 18; global monitor).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with sending the first hash value to a global monitor of the automated device monitoring system, wherein the global monitor is configured to monitor all of the functions in the execution flow since it is known in the art that a global monitor can be used to monitor the execution flow (View Chen ¶ 18). Such modification would have allowed a global monitor to monitor hash values.

Claim 24 is the system corresponding to the method of Claim 10 and is therefore rejected under the same reasons set forth in the rejection of Claim 10.

Claim 11, most of the limitations of this claim have been noted in the rejection of Claim 7.  The combination of teachings above do not explicitly teach sending the combined hash value to a global monitor of the automated device monitoring system, wherein the global monitor is configured to monitor all of the functions in the execution flow.

However, Chen teaches sending the combined hash value to a global monitor of the automated device monitoring system, wherein the global monitor is configured to monitor all of the functions in the execution flow (View Chen ¶ 18; global monitor).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with sending the combined hash value to a global monitor of the automated device monitoring system, wherein the global monitor is configured to monitor all of the functions in the execution flow since it is known in the art that a global monitor can be used to monitor the execution flow (View Chen ¶ 18). Such modification would have allowed a global monitor to monitor hash values.

Claim 25 is the system corresponding to the method of Claim 11 and is therefore rejected under the same reasons set forth in the rejection of Claim 11.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djabarov (US Patent 7,970,946) in view of Fink (US Patent Application 2018/0165072) in view of Candelaria (US Patent Application 2014/0317479) and further in view of Zhu (US Patent Application 2017/0328729).

Claim 13, Djabarov teaches a method of verifying execution sequence integrity of an execution flow (View Djabarov Col. 1, Lines 34-42; Col. 3, Lines 32-36; unique sequence identifier), the method comprising: applying a hashing algorithm to a first unique identifier that corresponds to a first function in the sequence to generate a first hash value (View Djabarov Col. 7, Lines 20-55; generate hash value); in response to the true first hash value matching the first hash value, for each of the other functions in the sequence: recursively applying the hashing algorithm to a combination of the unique identifier associated with the function and a hash value associated with a function in the sequence that immediately precedes the function to generate a temporary hash value (View Djabarov Col. 7, Lines 20-55; Col. 8, Lines 23-31; value before operator), wherein the true hash value represents a result of applying hashing algorithm to a true unique identifier associated with the function and a true hash value (View Djabarov Col. 7, Lines 20-55; Col. 8, Lines 23-31; value before operator).
Djabarov does not explicitly teach receiving, by a local monitor of an automated device monitoring system from one or more sensors of an automated device, a plurality of unique identifiers for a sequence of functions of an execution flow for which the local monitor is responsible for monitoring; retrieving, from a data store, a true first hash value, wherein the true first hash value represents a result of applying the hashing algorithm to an actual unique identifier associated with the first function; and generating a fault notification if the temporary hash value does not match a true hash value.
However, Fink teaches a plurality of unique identifiers for a sequence of functions of an execution flow for which the local monitor is responsible for monitoring (View Fink ¶ 60; monitor/unique identifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Djabarov with a plurality of unique identifiers for a sequence of functions of an execution flow for which the local monitor is responsible for monitoring since it is known in the art that a unique identifier can be determined for a subset (View Fink ¶ 60). Such modification would have allowed unique identifier to be generated.

However, Candelaria teaches retrieving, from a data store, a true first hash value, wherein the true first hash value represents a result of applying the hashing algorithm to an actual unique identifier associated with the first function (View Candelaria ¶ 13, 18, 20; stored hash value); and generating a fault notification if the temporary hash value does not match a true hash value (View Candelaria ¶ 13, 14, 18; error detected).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with retrieving, from a data store, a true first hash value, wherein the true first hash value represents a result of applying the hashing algorithm to an actual unique identifier associated with the first function; and generating a fault notification if the temporary hash value does not match a true hash value since it is known in the art that a unique identifier can be determined for a subset (View Candelaria ¶ 13, 14, 18). Such modification would have allowed a fault notification to be generated for a hash value.

However, Zhu teaches receiving, by a local monitor of a monitoring system from one or more sensors of an autonomous vehicle (View Zhu ¶ 3, 16; sensors coupled to vehicle/vehicle in autonomous mode); wherein the execution flow represents an operation of the autonomous vehicle (View Zhu ¶ 16, 31, 36, 73; environment data relates to current state of vehicle).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with receiving, by a local monitor of a (View Zhu ¶ 3, 16, 31, 36, 73). Such modification would have allowed data flow from a vehicle to be monitored.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djabarov (US Patent 7,970,946) in view of Fink (US Patent Application 2018/0165072) in view of Candelaria (US Patent Application 2014/0317479) in view of Zhu (US Patent Application 2017/0328729) in view of Ben-Noon (US Patent Application 2017/0093866).

Claim 14, most of the limitations of this claim have been noted in the rejection of Claim 13.  The combination of teachings above do not explicitly teach generating a fault notification comprises halting the operation of the autonomous vehicle.

However, Ben-Noon teaches generating a fault notification comprises halting the operation of the autonomous vehicle (View Ben-Noon ¶ 50, 86, 156, 157; data flow prevented or blocked).

(View Ben-Noon ¶ 50, 86, 156, 157). Such modification would have allowed data output from an autonomous vehicle to be halted when a fault is detected.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djabarov (US Patent 7,970,946) in view of Fink (US Patent Application 2018/0165072) and further in view of Candelaria (US Patent Application 2014/0317479) in view of Leoustsaratos (US Patent Application 2011/0072274).

Claim 15, Djabarov teaches a method of verifying execution sequence integrity of a data path (View Djabarov Col. 1, Lines 34-42; Col. 3, Lines 32-36; unique sequence identifier), the method comprising: wherein the sequence of nodes is configured to process one or more commands for the automated device (View Djabarov Col. 1, Lines 20-55; network); applying a hashing algorithm to a first unique identifier that corresponds to a first node in the sequence to generate a first hash value (View Djabarov Col. 7, Lines 20-55; generate hash value); wherein the true hash value represents a result of applying hashing algorithm to a true unique identifier associated with the node and a true hash value associated with the node in the sequence that (View Djabarov Col. 7, Lines 20-55; Col. 8, Lines 23-31; value before operator).
Djabarov does not explicitly teach receiving, by a monitor of an automated device monitoring system from one or more sensors of an automated device, a plurality of unique identifiers for a sequence of nodes of a data path for which the monitor is responsible for monitoring; retrieving, from a data store, a true first hash value, wherein the true first hash value represents a result of applying the hashing algorithm to an actual unique identifier associated with the first node; recursively applying the hashing algorithm to a combination of the unique identifier associated with the node and a hash value associated with a node in the sequence that immediately precedes the node to generate a temporary hash value; and in response to the true first hash value matching the first hash value, for each of the other nodes in the sequence: and generating a fault notification if the temporary hash value does not match a true hash value.

However, Fink teaches receiving, by a monitor of an automated device monitoring system from one or more sensors of an automated device, a plurality of unique identifiers for a sequence of nodes of a data path for which the monitor is responsible for monitoring (View Fink ¶ 60; monitor/unique identifier).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Djabarov with receiving, by a monitor of an automated device monitoring (View Fink ¶ 60). Such modification would have allowed unique identifiers to be monitored.

However, Candelaria teaches retrieving, from a data store, a true first hash value, wherein the true first hash value represents a result of applying the hashing algorithm to an actual unique identifier associated with the first node (View Candelaria ¶ 13, 18, 20; stored hash value); and in response to the true first hash value matching the first hash value, for each of the other nodes in the sequence: and generating a fault notification if the temporary hash value does not match a true hash value (View Candelaria ¶ 13, 14, 18; error detected).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with retrieving, from a data store, a true first hash value, wherein the true first hash value represents a result of applying the hashing algorithm to an actual unique identifier associated with the first node; and in response to the true first hash value matching the first hash value, for each of the other nodes in the sequence: and generating a fault notification if the temporary hash value does not match a true hash value since it is known in the art that a unique identifier can (View Candelaria ¶ 13, 14, 18). Such modification would have a unique identifier to be generated.


However, Leoutsaraos teaches recursively applying the hashing algorithm to a combination of the unique identifier associated with the node and a hash value associated with a node in the sequence that immediately precedes the node to generate a temporary hash value (View Leoutsaratos ¶ 11; generate temporary unique hash value)

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with recursively applying the hashing algorithm to a combination of the unique identifier associated with the node and a hash value associated with a node in the sequence that immediately precedes the node to generate a temporary hash value since it is known in the art that a temporary hash value can be generated (View Leoutsaratos ¶ 11). Such modification would have allowed a temporary unique hash value to be generated.


Response to Arguments
Applicant's arguments filed April 6, 2021 have been fully considered but they are not persuasive.
On pages 12-14 and 20, Applicant argues that Djabarov does not teach “concatenating the received unique identifiers in an order corresponding to an order of the functions in the sequence to generate a combination value”, in Claims 1 and 16.
Examiner respectfully disagrees with Applicant because Djabarov teaches the event application 134 combines (e.g., concatenates, or mathematically adds or subtracts) the unique client identifier, UID, to each the fields, or sets of fields, for which a hash value is generated, in Col. 7, Lines 20-55.  Therefore, the unique identifiers are concatenated to generate a combined hash value.
On pages 14-17 and 20-21, Applicant argues that Djabarov does not teach “applying a hashing algorithm to the first unique identifier to generate a first hash value; combining the first hash value and the second unique identifier to generate a combined value”, in Claims 7 and 21.
Examiner respectfully disagrees with Applicant because Djabarov teaches that event application combines a unique client identifier with one or more cookie fields when producing the hash values, in Col. 7, Lines 20-55.  The hash values may also be called hashed cookie values or cookie hash values.  Therefore, a hash valued is applied to a unique identifier to generate a combined hash value.
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Applicant’s arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARAI E BUTLER/Primary Examiner, Art Unit 2114